          Case 1:21-cv-01899-LTS Document 6 Filed 04/19/21 Page 1 of 13




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

DENNIS GRIGGS,
                                  Plaintiff,
                            -against-
CRIMINAL COURT OF THE CITY OF NEW YORK,
COUNTY OF NEW YORK, STATE OF NEW YORK;
OFFICE OF THE DISTRICT ATTORNEY OF THE COUNTY
OF NEW YORK, STATE OF NEW YORK; D.A. CYRUS
VANCE, JR., in his official capacity & in his unofficial,
individual citizen capacity; JUDGE H. MOSES, who presided
over Plaintiff’s arraignment on or about Oct. 23, 2020; JUDGE
I. MARCUS, who presided over Plaintiff’s hearing on or about
Jan. 21, 2121; in her, individual citizen, unofficial capacity;
ASSIGNED ATTORNEY MAGGIE TAYLOR BY COLOR OF
OFFICE JUDGE MARCUS AFTER BOTH WERE FIRED
VIA DENNIS GRIGGS; PLAINTIFF; ADA1 DOE, true name
currently unknown to Plaintiff, who prosecuted Plaintiff’s
arraignment on or about Oct. 23, 2020, in official capacity and
personally; ADA2 DOE, true name currently unknown to
Plaintiff, who prosecuted Plaintiff’s arraignment on or about          21-CV-1899 (LTS)
Jan. 21, 2021, in official capacity and personally;
CASSANDRA JOHNSON, true name currently unknown to                    ORDER OF DISMISSAL
Plaintiff, Court Reporter who recorded Plaintiff’s arraignment
on or about Oct. 23, 2020; JOHN FILION, Court Reporter who
recorded Plaintiff’s hearing on or about Jan. 21, 2021; CO1
through Con, true names not currently known to Plaintiff, n
Court Officers on duty at Plaintiff’s arraignment on or about
Oct. 23, 2020 and/or Plaintiff’s haring on or about Jan. 21,
2021; B! DOE and B2 DOE, true names currently unknown to
Plaintiff, Bailiffs at Plaintiff’s arraignment on or about October
23, 2020 and hearing on or about Jan. 21, 2021, respectively;
PO1 through POm, true names not currently known to Plaintiff,
m NYPD officers who arrested Plaintiff on or about Oct. 23,
2020; FRANCES GRIGGS, wife of Plaintiff, who filed an
unlawful police report, triggering Plaintiff’s unlawful arrest and
prosecution, at least 3 separate times, causing almost all &
similar complaints below; to plaintiff & his very innocent &
defenseless angelic, disabled at birth, 43 yr. Old daughter.
Inflicting a life of neglect, abuse, threat, duress, coercion,
confusion, chaos, emotional distress galore etc., etc., etc. upon
her; FOR MORE THAN 15 YRS.,
                                  Defendants.
            Case 1:21-cv-01899-LTS Document 6 Filed 04/19/21 Page 2 of 13




LAURA TAYLOR SWAIN, Chief United States District Judge:

        Plaintiff Dennis Griggs, appearing pro se, brings this action by order to show cause.

Plaintiff names as Defendants the New York Criminal Court, the New York County District

Attorney’s Office, District Attorney, Cyrus Vance, Jr., two Assistant District Attorneys,

Plaintiff’s assigned attorney, two court reporters, unknown court officers, unknown bailiffs,

unknown NYPD police officers, and Plaintiff’s wife. Plaintiff alleges that Defendants are

violating his rights in the course of pending criminal proceedings in the New York Criminal

Court, New York County.

        By order dated April 14, 2021, the Court granted Plaintiff’s request to proceed without

prepayment of fees, that is, in forma pauperis (IFP). The Court dismisses this complaint for the

reasons set forth below.

                                    STANDARD OF REVIEW

        The Court must dismiss an IFP complaint, or any portion of the complaint, that is

frivolous or malicious, fails to state a claim on which relief may be granted, or seeks monetary

relief from a defendant who is immune from such relief. 28 U.S.C. § 1915(e)(2)(B); see

Livingston v. Adirondack Beverage Co., 141 F.3d 434, 437 (2d Cir. 1998). The Court must also

dismiss a complaint when the Court lacks subject matter jurisdiction. See Fed. R. Civ. P.

12(h)(3).

        While the law mandates dismissal on any of these grounds, the Court is obliged to

construe pro se pleadings liberally, Harris v. Mills, 572 F.3d 66, 72 (2d Cir. 2009), and interpret

them to raise the “strongest [claims] that they suggest,” Triestman v. Fed. Bureau of Prisons, 470

F.3d 471, 474 (2d Cir. 2006) (internal quotation marks and citations omitted) (emphasis in

original). But the “special solicitude” in pro se cases, id. at 475 (citation omitted), has its limits –

to state a claim, pro se pleadings still must comply with Rule 8 of the Federal Rules of Civil


                                                   2
            Case 1:21-cv-01899-LTS Document 6 Filed 04/19/21 Page 3 of 13




Procedure, which requires a complaint to make a short and plain statement showing that the

pleader is entitled to relief.

        The Supreme Court has held that under Rule 8, a complaint must include enough facts to

state a claim for relief “that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544,

570 (2007). A claim is facially plausible if the plaintiff pleads enough factual detail to allow the

Court to draw the inference that the defendant is liable for the alleged misconduct. In reviewing

the complaint, the Court must accept all well-pleaded factual allegations as true. Ashcroft v.

Iqbal, 556 U.S. 662, 678-79 (2009). But it does not have to accept as true “[t]hreadbare recitals

of the elements of a cause of action,” which are essentially just legal conclusions. Twombly, 550

U.S. at 555. After separating legal conclusions from well-pleaded factual allegations, the Court

must determine whether those facts make it plausible – not merely possible – that the pleader is

entitled to relief. Id.

                                          BACKGROUND

        Plaintiff Dennis Griggs alleges that he “is facing an illegal trial calendared for March 18,

2021, (Exhibit “A”) in the Criminal Court of the City of New York, which is the subject of the

instant request for declaratory and injunctive relief for lack of jurisdiction, or for a stay during

the pendency of the instant action.” 1 (ECF No. 2 at 2.) He asserts that his “right to due process

has been violated in that the Criminal Court of the City of New York in and or the County of

New York in which the Office of the District Attorney of the County of New York thereof, is

criminally prosecuting the Plaintiff herein without establishing its jurisdiction.” (Id. at 4.)


        1
          A review of the records of the New York State Unified Court System shows that
Plaintiff’s criminal case is ongoing, and the next court date is April 26, 2021. See
https://iapps.courts.state.ny.us/webcrim_attorney/DefendantSearch. The Court notes that in the
New York State Unified Court System, Plaintiff’s first name is listed as Griggs, and his last
name is shown as Dennis.


                                                   3
          Case 1:21-cv-01899-LTS Document 6 Filed 04/19/21 Page 4 of 13




Plaintiff alleges that an order of protection has been issued that bars Plaintiff “from any presence

in Plaintiff’s marital apartment shared with Plaintiff’s spouse and daughter, depriving Plaintiff of

family life and society, and of shelter against the elements of nature and renders the Plaintiff

homeless.” (Id.)

       Plaintiff seeks monetary damages and seeks to have this Court restrain and enjoin

Defendants “from any and all acts in continuation, maintenance and/or furtherance of

prosecuting the criminal proceeding titled The People of the State of New York v. Dennis Griggs

and indexed as CR-019199-20NY.” (ECF No. 3 at 6.)

                                          DISCUSSION

A.     Eleventh Amendment Immunity

       Plaintiff’s claims against the “Criminal Court of the City of New York, County of New

York State of New York” must be dismissed. “[A]s a general rule, state governments may not be

sued in federal court unless they have waived their Eleventh Amendment immunity or unless

Congress has abrogate[d] the states’ Eleventh Amendment immunity . . . .” Gollomp v. Spitzer,

568 F.3d 355, 366 (2d Cir. 2009) (internal quotation marks and citation omitted, second

alteration in original). This immunity shields States from claims for money damages, injunctive

relief, and retrospective declaratory relief. See Green v. Mansour, 474 U.S. 64, 72-74 (1985);

Pennhurst State Sch. & Hosp. v. Halderman, 465 U.S. 89, 101-02 (1984). “[T]he immunity

recognized by the Eleventh Amendment extends beyond the states themselves to state agents and

state instrumentalities that are, effectively, arms of a state.” Gollomp, 568 F.3d at 366 (internal

quotation marks and citation omitted).

       Congress has not abrogated the States’ immunity for claims under § 1983. See Dube v.

State Univ. of N.Y., 900 F.2d 587, 594 (2d Cir. 1990). And the State of New York has not waived

its immunity to suit in federal court. See Trotman v. Palisades Interstate Park Comm’n, 557 F.2d


                                                  4
           Case 1:21-cv-01899-LTS Document 6 Filed 04/19/21 Page 5 of 13




35, 40 (2d Cir. 1977). Moreover, “the New York State Unified Court System is unquestionably

an ‘arm of the State,’ and is entitled to Eleventh Amendment sovereign immunity.” Gollomp,

568 F.3d at 368 (citation omitted); see Brown v. Astoria Fed. Sav. & Loan Ass’n, 444 F. App’x

504 n.1 (2d Cir. 2011) (summary order) (claims against New York Supreme Court barred by the

Eleventh Amendment) (citing Gollomp, 568 F.3d at 368); see also Murray v. Thompson, No. 17-

CV-7004, 2018 WL 5113955, at *4 (S.D.N.Y. Oct. 19, 2018) (a New York Family Court is an

arm of the State of New York and is entitled to Eleventh Amendment immunity).

       Plaintiff sues the “Criminal Court of the City of New York, County of New York, State

of New York” — a part of the New York State Unified Court System. The Court therefore

dismisses Plaintiff’s § 1983 claims against this Defendant under the doctrine of Eleventh

Amendment immunity and because these claims are frivolous. 2 See Montero v. Travis, 171 F.3d

757, 760 (2d Cir. 1999) (“A complaint will be dismissed as ‘frivolous’ when ‘it is clear that the

defendants are immune from suit.’” (quoting Neitzke v. Williams, 490 U.S. 319, 327 (1989))).

B.     Judicial Immunity

       Plaintiff’s claims against Judge Moses and Judge Marcus must also be dismissed. Judges

are absolutely immune from suit for damages for any actions taken within the scope of their

judicial responsibilities. Mireles v. Waco, 502 U.S. 9, 11 (1991). Generally, “acts arising out of,

or related to, individual cases before the judge are considered judicial in nature.” Sliven v. Hunt,

579 F.3d 204, 210 (2d Cir. 2009). “Even allegations of bad faith or malice cannot overcome

judicial immunity.” Id. (citations omitted). This is because “[w]ithout insulation from liability,



       2
         See also Zuckerman v. Appellate Div., Second Dep’t, Supreme Court, 421 F.2d 625, 626
(2d Cir. 1970) (holding that a state court is not a “person” for the purpose of § 1983 liability); see
generally Will v. Mich. Dep’t of State Police, 491 U.S. 58 (1989) (holding that a state agency is
not a “person” for the purpose of § 1983 liability).


                                                  5
          Case 1:21-cv-01899-LTS Document 6 Filed 04/19/21 Page 6 of 13




judges would be subject to harassment and intimidation . . . .” Young v. Selsky, 41 F.3d 47, 51 (2d

Cir. 1994). In addition, as amended in 1996, § 1983 provides that “in any action brought against

a judicial officer for an act or omission taken in such officer’s judicial capacity, injunctive relief

shall not be granted unless a declaratory decree was violated, or declaratory relief was

unavailable.” 42 U.S.C. § 1983.

       Judicial immunity does not apply when the judge acts “outside” his judicial capacity, or

when the judge takes action that, although judicial in nature, is taken “in absence of jurisdiction.”

Mireles, 502 U.S. at 9-10; see also Bliven, 579 F.3d at 209-10 (describing actions that are judicial

in nature). But “the scope of [a] judge’s jurisdiction must be construed broadly where the issue is

the immunity of the judge.” Stump v. Sparkman, 435 U.S. 349, 356 (1978).

       Plaintiff’ s claims against Judge Moses and Judge Marcus arise of out of their rulings and

actions while presiding over Plaintiff’ s criminal case; such rulings and actions were within the

scope of their judicial capacities and jurisdiction. The Court therefore dismisses Plaintiff’s claims

against Judge Moses and Judge Marcus under the doctrine of judicial immunity and as frivolous.

See 28 U.S.C. § 1915(e)(2)(B)(i), (iii); Mills v. Fischer, 645 F.3d 176, 177 (2d Cir. 2011) (“Any

claim dismissed on the ground of absolute judicial immunity is ‘frivolous’ for purposes of [the in

forma pauperis statute].”); Montero, 171 F.3d at 760 (“A complaint will be dismissed as

‘frivolous’ when ‘it is clear that the defendants are immune from suit.’” (quoting Neitzke, 490

U.S. at 327)).

C.     Prosecutorial Immunity

       Plaintiff’s claims against the Office of the District Attorney of the County of New York,

State of New York, D.A. Cyrus Vance, Jr., ADA1 DOE, and ADA2 DOE must also be

dismissed. Prosecutors are immune from civil suits for damages for acts committed within the

scope of their official duties where the challenged activities are not investigative in nature but,


                                                   6
          Case 1:21-cv-01899-LTS Document 6 Filed 04/19/21 Page 7 of 13




rather, are “intimately associated with the judicial phase of the criminal process.” Simon v. City

of New York, 727 F.3d 167, 171 (2d Cir. 2013) (quoting Imbler v. Pachtman, 424 U.S. 409, 430

(1976)); see also Buckley v. Fitzsimmons, 509 U.S. 259 (1993) (holding that absolute immunity

is analyzed under “functional approach” that “looks to the nature of the function performed, not

the identity of the actor who performed it”). In addition, prosecutors are absolutely immune from

suit for acts that may be administrative obligations but are “directly connected with the conduct

of a trial.” Van de Kamp v. Goldstein, 555 U.S. 335, 344 (2009).

       Here, Plaintiff’s claims against these Defendants are based on actions within the scope of

Defendants’ official duties and associated with the conduct of a criminal proceeding. Therefore,

these claims are dismissed because they seek monetary relief against defendants who are

immune from suit and as frivolous. 28 U.S.C. § 1915(e)(2)(b)(i), (iii); see Collazo v. Pagano,

656 F. 3d 131, 134 (2d Cir. 2011) (holding that claim against prosecutor is frivolous if it arises

from conduct that is “intimately associated with the judicial phase of the criminal process”).

D.     Qualified Immunity

       Under the doctrine of qualified immunity, court reporters are shielded from suit for civil

damages as long as their conduct does not violate clearly established statutory or constitutional

rights. See Antoine v. Byers & Anderson Inc., 508 U.S. 429 (1993) (holding that court reporters

are qualifiedly, not absolutely, immune from suit); Harlow v. Fitzgerald, 457 U.S. 800, 818

(1982) (discussing standard for establishing qualified immunity).

       Plaintiff alleges that Defendant court reporters Cassandra Johnson and John Filion

“participated in the charade proceedings, namely, the Plaintiff’s arraignment of October 23, 2020

and subsequent hearing of January 21, 2021, respectively, who witnessed and recorded all events

during the improper proceedings.” (ECF No. 2 at 10.) Plaintiff does not assert any facts that




                                                 7
          Case 1:21-cv-01899-LTS Document 6 Filed 04/19/21 Page 8 of 13




suggest that the court reporters’ conduct violated any of Plaintiff’s clearly established statutory

or constitutional rights.

        Plaintiffs’ claims against Defendants Cassandra Johnson and John Filing must be

dismissed on the basis of qualified immunity. See 28 U.S.C. § 1915(e)(2)(B)(iii); see also, e.g.,

Green v. Maraio, 722 F. 2d 1013, 1019 (2d Cir. 1983) (affirming dismissal of claims against

court reporter on basis of qualified immunity, and noting that “allowing . . . dismissal whenever

the basis for finding qualified immunity applicable is established by the complaint itself

“permit[s] ‘[if]nsubstantial lawsuits [to] be quickly terminated.’” (quoting Harlow v. Fitzgerald,

457 U.S. 800, 814 (1982))).

E.      Private Defendants

        Plaintiff’s claims against Maggie Taylor and Frances Griggs must be dismissed. A claim

for relief under § 1983 must allege facts showing that each defendant acted under the color of a

state “statute, ordinance, regulation, custom or usage.” 42 U.S.C. § 1983. Private parties are

therefore not generally liable under the statute. Sykes v. Bank of America, 723 F.3d 399, 406 (2d

Cir. 2013) (citing Brentwood Acad. v. Tenn. Secondary Sch. Athletic Ass’n, 531 U.S. 288, 295

(2001)); see also Ciambriello v. Cnty. of Nassau, 292 F.3d 307, 323 (2d Cir. 2002) (“[T]he

United States Constitution regulates only the Government, not private parties.”). Absent special

circumstances suggesting concerted action between an attorney and a state representative, see

Nicholas v. Goord, 430 F.3d 652, 656 n.7 (2d Cir. 2005) (citing Adickes v. S.H. Kress & Co., 398

U.S. 144, 152 (1970)), the representation of a defendant by private counsel in state criminal

proceedings does not constitute the degree of state involvement or interference necessary to

establish a claim under § 1983, regardless of whether that attorney is privately retained, court-

appointed, or employed as a public defender. See Bourdon v. Loughren, 386 F.3d 88, 90 (2d Cir.

2004) (citing Polk Cnty. v. Dodson, 454 U.S. 312, 324-25 (1981)); see also Schnabel v.


                                                  8
          Case 1:21-cv-01899-LTS Document 6 Filed 04/19/21 Page 9 of 13




Abramson, 232 F.3d 83, 87 (2d Cir. 2000) (holding that legal aid organization ordinarily is not a

state actor for purposes of § 1983).

       As Defendants Maggie Taylor and Frances Griggs are private parties who do not work

for any state or other government body, Plaintiff has not stated a claim against these Defendants

under § 1983.

F.     No Personal Involvement

       Plaintiff’s claims against the unknown court officers and unknown bailiffs must be

dismissed. To state a claim under 42 U.S.C. § 1983, a plaintiff must allege facts showing how the

person’s direct and personal involvement in the alleged constitutional deprivation. See Spavone

v. N.Y. State Dep’t of Corr. Serv., 719 F.3d 127, 135 (2d Cir. 2013) (“It is well settled in this

Circuit that personal involvement of defendants in the alleged constitutional deprivations is a

prerequisite to an award of damages under § 1983.”) (internal quotation marks omitted).

       A defendant may not be held liable under § 1983 solely because that defendant employs

or supervises a person who violated the plaintiff’ s rights. See Ashcroft v. Iqbal, 556 U.S. 662,

676 (2009) (“Government officials may not be held liable for the unconstitutional conduct of

their subordinates under a theory of respondeat superior.”). Rather, “[t]o hold a state official

liable under § 1983, a plaintiff must plead and prove the elements of the underlying

constitutional violation directly against the official.” Tangreti v. Bachmann, 983 F.3d 609, 620

(2d Cir. 2020).

       Plaintiff does not allege any facts suggesting that the unknown court officers and

unknown bailiffs were personally involved in the events underlying his claims. Plaintiffs appear

to bring claims against these Defendants based solely upon their presence in the court. Plaintiff’s

claims against these Defendants are therefore dismissed for failure to state a claim on which

relief may be granted. See 28 U.S.C. § 1915(e)(2)(B)(ii).


                                                  9
         Case 1:21-cv-01899-LTS Document 6 Filed 04/19/21 Page 10 of 13




G.     False Arrest Claim

       A claim for false arrest under § 1983 looks to state law as a starting point to determine

the elements of a claim for false arrest. See Manuel v. City of Joliet, Ill., 137 S. Ct. 911, 925

(2017) (“[T]o flesh out the elements of this constitutional tort, we must look for ‘tort

analogies.’”); Lanning v. City of Glens Falls, 908 F.3d 19, 25 (2d Cir. 2018) (holding that

common law principles are meant simply to guide rather than to control the definition of § 1983

claims and courts should not “mechanically apply” the law of New York State); Boyd v. City of

New York, 336 F.3d 72, 75 (2d Cir. 2003).

       To establish a false arrest claim under New York law, a plaintiff must show that: “(1) the

defendant intended to confine [the plaintiff], (2) the plaintiff was conscious of the confinement,

(3) the plaintiff did not consent to the confinement and (4) the confinement was not otherwise

privileged.” Liranzo v. United States, 690 F.3d 78, 95 (2d Cir. 2012). An arrest is privileged if it

is based on probable cause. Jenkins v. City of New York, 478 F.3d 76, 84 (2d Cir. 2007) (“The

existence of probable cause to arrest constitutes justification and is a complete defense to an

action for false arrest.”) (quoting Weyant v. Okst, 101 F.3d 845, 852 (2d Cir. 1996)) (internal

quotation marks omitted).

       If “the facts known by the arresting officer at the time of the arrest objectively provided

probable cause to arrest,” the arrest is privileged, and the plaintiff cannot state a claim for false

arrest. Devenpeck v. Alford, 543 U.S. 146, 152 (2004). Officers have probable cause to arrest

when they have “knowledge or reasonably trustworthy information of facts and circumstances

that are sufficient to warrant a person of reasonable caution in the belief that the person to be

arrested has committed . . . a crime.” Jaegly v. Couch, 439 F.3d 149, 152 (2d Cir. 2006).

“Probable cause can exist even where it is based on mistaken information, so long as the

arresting officer acted reasonably and in good faith in relying on that information.” Bernard v.


                                                  10
         Case 1:21-cv-01899-LTS Document 6 Filed 04/19/21 Page 11 of 13




United States, 25 F.3d 98, 102 (1994); Curley v. Vill. of Suffern, 268 F.3d 65, 70 (2d Cir. 2001)

(holding that a police officer is “not required to explore and eliminate every theoretically

plausible claim of innocence before making an arrest.”). Put another way, police officers may

have had probable cause to arrest if they have acted reasonably, even if they were mistaken.

       Plaintiff’s complaint does not allege facts showing that officers lacked probable cause to

arrest him. If anything, it shows the opposite, and the Court therefore dismisses Plaintiff’s false

arrest claim for failure to state a claim. 28 U.S.C. § 1915(e)(2)(B)(ii).

H.     Ongoing Criminal Proceedings

       To the extent that Plaintiff is asking the Court to intervene in his pending state-court

criminal proceedings, the Court must dismiss those claims. In Younger v. Harris, 401 U.S. 37

(1971), the United States Supreme Court held that a federal court may not enjoin a pending state-

court criminal proceeding in the absence of special circumstances suggesting bad faith,

harassment, or irreparable injury that is both serious and immediate. See Gibson v. Berryhill, 411

U.S. 564, 573-74 (1973) (citing Younger, 401 U.S. 37); see also Sprint Commcns, Inc. v. Jacobs,

134 S. Ct. 584, 588 (2013) (“Younger exemplifies one class of cases in which federal-court

abstention is required: When there is a parallel, pending state criminal proceeding, federal courts

must refrain from enjoining the state prosecution.”).

       Plaintiff has alleged no facts showing bad faith, harassment, or irreparable injury with

respect to his pending state-court criminal proceedings. The Court will therefore not intervene in

those proceedings.

I.     Emergency Injunctive Relief

       Plaintiff has filed an “Emergency Application for Order to Show Cause for Preliminary

Injunction & Temporary Restraining Order Leading to a Cease and Desist Order against

Defendants and Request to Present Evidence of Criminal Activity by Herein Named Defendants


                                                 11
         Case 1:21-cv-01899-LTS Document 6 Filed 04/19/21 Page 12 of 13




to Special Grand Jury,” requesting preliminary injunctive relief. To obtain such relief, Plaintiff

must show: (1) that he is likely to suffer irreparable harm and (2) either (a) a likelihood of

success on the merits of his case or (b) sufficiently serious questions going to the merits to make

them a fair ground for litigation and a balance of hardships tipping decidedly in his favor. See

UBS Fin. Servs., Inc. v. W.V. Univ. Hosps., Inc., 660 F. 3d 643, 648 (2d Cir. 2011) (citation and

internal quotation marks omitted); Wright v. Giuliani, 230 F.3d 543, 547 (2000). Preliminary

injunctive relief “is an extraordinary and drastic remedy, one that should not be granted unless

the movant, by a clear showing, carries the burden of persuasion.” Moore v. Consol. Edison Co.

of N.Y., Inc., 409 F.3d 506, 510 (2d Cir. 2005) (internal quotation marks and citation omitted).

       As set forth above, Plaintiff’s claims are dismissed pursuant to 28 U.S.C.

§ 1915(e)(2)(B)(i)-(iii) and as barred by the Younger abstention doctrine. The Court therefore

finds that Plaintiff has failed to show (1) a likelihood of success on the merits, or (2) sufficiently

serious questions going to the merits to make them a fair ground for litigation and a balance of

hardships tipping decidedly in his favor. Accordingly, Plaintiff’s request for an order to show

cause is denied.

       District courts generally grant a pro se plaintiff an opportunity to amend a complaint to

cure its defects but leave to amend is not required where it would be futile. See Hill v. Curcione,

657 F.3d 116, 123–24 (2d Cir. 2011); Salahuddin v. Cuomo, 861 F.2d 40, 42 (2d Cir. 1988).

Because the defects in Plaintiff’s complaint cannot be cured with an amendment, the Court

declines to grant Plaintiff leave to amend his complaint.

                                          CONCLUSION

       The Clerk of Court is directed to mail a copy of this order to Plaintiff and note service on

the docket. Plaintiff’s complaint, filed IFP under 28 U.S.C. § 1915(a)(1), is dismissed pursuant to

28 U.S.C. § 1915(e)(2)(B)(i)-(iii) and as barred by the Younger abstention doctrine.


                                                  12
          Case 1:21-cv-01899-LTS Document 6 Filed 04/19/21 Page 13 of 13




         Plaintiff’s request for injunctive relief (ECF No. 3) is denied as moot.

         The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore IFP status is denied for the purpose of an appeal. See

Coppedge v. United States, 369 U.S. 438, 444-45 (1962).

SO ORDERED.

Dated:     April 19, 2021
           New York, New York

                                                        /s/ Laura Taylor Swain
                                                              LAURA TAYLOR SWAIN
                                                            Chief United States District Judge




                                                  13
